DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 17, 19-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 17, 19-32 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Referring to claim 17, 20, 22, 32, for example, claim 17, line 9-10, the indefinite claim language is wherein the entire process will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value.  This limitation is unclear because this limitation merely states a function (wherein the entire process will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e., the sensor, processing device, interface device, etc, so it is unclear whether the function requires some other structure or is simply a result of operating the device or system in a certain manner.

Referring to claim 17, it is unclear how the functions of the interface device for data connection and forwarding are related to or perform the evaluation, and what is required by this limitation,- data connection and forwarding or evaluation.  
Referring to claim 23, it is unclear how checking plausibility is performed “in such a manner” to compare values and what is required by this limitation, - checking plausibility or comparing values or evaluation.  
Referring to claims 17, for example claim 17, line 8, recites the limitation “the sensor”, however previously recites the limitation of “at least one sensor”.  Therefore the 
Claim 20 requires at least two individual machines according to claim 17, however claim 17 is directed to a device and is by definition broader than a machine in light of dependent claim 19 and furthermore claim 17 recites forwarding data value to a machine,- therefore it is unclear what machines are being referred to.  
Claim 17 recites the limitation "the overall process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the entire process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Referring to claims 23, for example, line 4, recites the limitation “the subprocess”, however previously recites the limitation of “at least two subprocesses”.  Therefore the recitation of “the subprocess” in the same or subsequent claim is unclear because it is uncertain which of the subprocesses was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 23, for example claim 23, line 11-12, recites the limitation “the comparison value”, however previously recites the limitation of “at least one comparison value”.  Therefore the recitation of “the comparison value” in the same or subsequent claim is unclear because it is uncertain which of the comparison value was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  

Referring to claims 21, 24-27, 29, 31, it is unclear if the limitations following the term “preferably” are required or optional. 
Claim 32 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The following is unclear: 
“wherein the entire process [[can]] will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default or [[that]] by a system for at least one industrial automated process”, requires the process be evaluated by a system or a value, however a value cannot be a structure to perform an operation, therefore this limitation is unclear. 
“wherein, based on the at least one overall-process-relevant process data value, the overall process [[can]] will be evaluated through a comparison with a pre-defined 
Due to the number of 35 USC § 112 rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of rejections may not be all inclusive.  Applicant should refer to these rejections as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112 problems and place the claims in proper format.  Due to the vagueness and a lack of clear definition of the terminology and phrases used in the specification and claims, the claims have been treated on their merits as best understood by the examiner.  
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claim 17, 19-30, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
17. (Currently Amended) A device for at least one industrial automated process comprising: - at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one overall-process-relevant sub-process parameter of the device, wherein the at least one overall-process-relevant sub-process parameter is a measured variable on the device, - a processing device which is electrically connected to the sensor for the processing of the at least one overall-process-relevant process data value, and - an interface device for a data connection and forwarding of the at least one overall-process-relevant process data value to at least one individual machine located upstream will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a in order to detect deviations or errors based on the at least one overall-process-relevant process data value, and wherein the device comprises a data storage unit that is non-volatile and configured for persistent data storage in order to store the determined at least one overall-process-relevant process data value permanently.  
18. (Cancelled))  
19. (Previously Presented) The device according to claim 17, wherein the device is configured as at least an industrial machine or as a robot.  
20. (Currently Amended) A system for at least one industrial automated process including: - at least two individual machines accordinq to claim 17 respectively for carrying out a respective sub-process of the overall process, wherein the individual machines respectively comprise at least one sensor for determining at least one overall- process-relevant process data value, relevant to the overall process, through a detection of at least one respective overall-process-relevant sub-process parameter, - at least one transmitting device for data connection with the respective individual machines, in order to provide the at least one overall-process-relevant process data value across sub-processes, and - at least one data storage unit for storing of the at least one overall- process-relevant process data value, wherein, based on the at least one overall-process-relevant process data value, the overall process [[can]] will be evaluated through a comparison with a pre-defined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value, and wherein a permanent storing of the at least one overall-process-relevant process data value occurs in a process recording.  
21. (Currently Amended) The system according to claim 20, wherein the individual machines include at least one of the following machines: - a hood stretcher, wherein the at least one overall-process-relevant sub- process parameter is a force/path course in the stretching of a film through the hood stretcher, - a palletizer, wherein the at least one overall-process-relevant sub- process parameter is a force in the moving of a product (of the process) through at least the palletizer, or a weight or a height of the pallet of the palletizer, and - a filling machine, preferably a form-fill-seal machine, wherein the at least one overall-process-relevant sub-process parameter is a force in the further transport 3Atty Dkt. No.: BALS-030 USSN: 16/091,775 of at least the product or a filling time or an bulk density or a weight of the product (of the process).  
22. (Currently Amended) The system according to claim 20, wherein at least one of the individual machines is configured as a device for at least one industrial automated process comprising: - at least one sensor for determining at least one overall-process-, relevant to the overall process, through a detection of at least one overall-process-relevant sub-process parameter of the device, wherein the at least one overall-process-relevant sub-process parameter is a measured variable on the device, - a processing device which is electrically connected to the sensor for the processing of the at least one overall-process-relevant process data value, and - an interface device for the data connection and forwarding of the at least one overall-process-relevant process data value to at least one individual machine located upstream will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default.  
23. (Currently Amended) A method for an evaluation in at least one industrial automated process wherein the entire process includes at least two sub-processes, wherein a process default is predefined across the sub-process, which comprises at least one comparison value for at least one overall-process-relevant process data value, comprising the following steps: a) determining the at least one overall-process-relevant process data value at least one overall-process-relevant process data value outside of [[the]] an upstream sub-process in such a manner that 4Atty Dkt. No.: BALS-030 USSN: 16/091,775 the at least one overall-process-relevant process data value is compared with the comparison value, whereby an evaluation result specific for the entire process is established in order to detect deviations or errors based on the at least one overall-process-relevant process data value, wherein, based on the evaluation result, the upstream sub-process is evaluated, and wherein a permanent storing of the at least one overall-process-relevant process data value occurs in a process recording.  
24. (Currently Amended) The method according to claim 23, wherein a permanent storing of at least the evaluation result or the at least one overall- process-relevant process data value is effected preferably centrally for all sub- processes of the process, in a process recording.  
25. (Previously Presented) The method according to claim 23, wherein a product of the downstream sub-process is provided with an identifier, preferably a machine-readable code, which preferably at least comprises information about a process recording, or is created depending upon the process recording.  
26. (Currently Amended) The method according to claim 23, wherein the at least one comparison value defines at least one range of values, wherein a warning sequence is initiated, if, according to plausibility checks, a deviation of the at least one overall-process-relevant process data value from the range of values is determined, wherein 
27. (Previously Presented) The method according to claim 23, wherein 5Atty Dkt. No.: BALS-030 USSN: 16/091,775 each sub-process is performed by respectively at least one individual machine assigned to the respective sub-process, wherein preferably, in each sub-process at least one overall-process-relevant sub-process data value, specific to the respective sub-process, is determined, wherein preferably, the at least one overall-process- relevant sub-process data value at least includes at least one measured value or one measured value curve.  
28. (Currently Amended) The method according to claim 23, wherein the at least one overall-process-relevant process data value is determined at least through the detection of a material-specific or individual-machine-specific or product-specific or supply-process-specific, overall-process-relevant sub-process parameter.  
29. (Previously Presented) The method according to claim 23, wherein the plausibility check is carried out adaptively, preferably in that a warning sequence is initiated upon determination of a negative evaluation result, so that an operator input to adjust the comparison value is at least requested or evaluated.  
30. (Currently Amended) The method according to claim 23, wherein at least a storage or a forwarding of the at least one overall-process-relevant process data value occurs at least encrypted or protected against forgery or security- certified.  
31. (Currently Amended) The method according to claim 23, wherein the at least one overall-process-relevant process data value is determined in the upstream sub-process, wherein the downstream subprocess carries out the plausibility check of the at least one overall-process-relevant process data value determined in the 6Atty Dkt. No.: BALS-030 USSN: 16/091,775 upstream sub-process, so that a downstream individual machine of the downstream sub-process is actuated, preferably depending upon the at least one overall-process- relevant process data value determined in the upstream subprocess.  
32. (Currently Amended) The method according to claim 23, wherein at least one individual machine is provided to carry out one of the sub-processes, and is configured at least according to a device for at least one industrial automated process comprising: - at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one overall-process-relevant sub-process parameter of the device, wherein the at least one overall-process-relevant sub-process parameter is a measured variable on the device, - a processing device which is electrically connected to the sensor for the processing of the at least one overall-process-relevant process data value, and - an interface device for the data connection and forwarding of the at least one overall-process-relevant process will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default or [[that]] by a system for at least one industrial automated process, wherein the system includes: , relevant to the overall process, through a detection of at least one respective overall-process-relevant sub-process parameter, - at least one transmitting device for data connection with the respective individual machines, in order to provide the at least one overall-process-relevant process data value across sub-processes, and 7Atty Dkt. No.: BALS-030 USSN: 16/091,775 - at least one data storage unit for storing of the at least one overall- process-relevant process data value, wherein, based on the at least one overall-process-relevant process data value, the overall process [[can]] will be evaluated through a comparison with a pre-defined process default can be operated.

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting by a device, sensor, processing device, interface device, data storage unit, transmitting device, machines, nothing in the claim element precludes the step from practically being performed in the mind.  For example, 
“method for an evaluation in at least one industrial automated process wherein the entire process includes at least two sub-processes, wherein a process default is predefined across the sub-process, which comprises at least one comparison value for at least one overall-process-relevant process data value, comprising the following steps: a) determining the at least one overall-process-relevant process data value at least one overall-process-relevant process data value outside of at least one overall-process-relevant process data value is compared with the comparison value, whereby an evaluation result specific for the entire process is established in order to detect deviations or errors based on the at least one overall-process-relevant process data value, wherein, based on the evaluation result, the upstream sub-process is evaluated, and wherein a permanent storing of the at least one overall-process-relevant process data value occurs in a process recording” 
in the context of this claim encompasses a user manually calculating or thinking about the results of a comparison of values.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) –
A device for at least one industrial automated process comprising: at least one sensor, 
a processing device which is electrically connected to the sensor, 
an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process, 
the device comprises a data storage unit that is non-volatile and configured for persistent data storage, 
19. The device according to claim 17, wherein the device is configured as at least an industrial machine or as a robot, 
system for at least one industrial automated process including: at least two individual machines respectively for carrying out a respective sub-process of the overall process, wherein the individual machines respectively comprise at least one sensor,
at least one transmitting device for data connection with the respective individual machines, in order to provide the process data value across sub-processes, at least one data storage unit for storing of the process data value, wherein
21. The system according to claim 20, wherein the individual machines include at least one of the following machines: a hood stretcher, wherein sub-process parameter is a force/path course in the stretching of a film through the hood stretcher, a palletizer, 
The sensor and processing device in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The interface device, transmitting device, only add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of The sensor and processing device in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(d)(II)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The interface device, storage unit, transmitting device, only add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(d)(II)).  The machines are well-known, routine, and conventional (see the instant specification paragraphs 1-3).  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 23-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0162287 to Dietzsch in view of U.S. Pub. No. 2013/0231772 to Hahn in view of U.S. Pub. No. 2008/0066019 to Worek.
4.	Claim 17, 22, 32, 20, 32, 19, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietzsch or Dietzsch as applied above, and further in view of U.S. Pub. No. 2013/0231772 to Hahn in view of U.S. Pub. No. 2008/0066019 to Worek.

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably” is made optional by the terminology used in the claim because the claim does not require the limitation to occur.  Therefore the claim fails to patentably distinguish over the teachings of the reference.  

Dietzsch teaches 
23. A method for an evaluation in at least one industrial automated process wherein the entire process includes at least two sub-processes (Fig. 1, elements 5), wherein a process default is predefined across the sub-process, which comprises at least one comparison value for at least one overall-process-relevant process data value (abstract, predetermined set data, paragraphs 23-24), comprising the following steps: 

b) Checking the plausibility of the at least one overall-process-relevant process data value outside of the upstream sub-process in such a manner that the at least one overall-process-relevant process data value is compared with the comparison value in order to detect deviations or errors based on the at least one overall-process-relevant process data value, whereby an evaluation result specific for the entire process is established, wherein, based on the evaluation result, the upstream sub-process is evaluated (abstract, Fig. 1, paragraphs 18-25, e.g, check at element 10 outside of other upstream sub-processes 5). 

Dietzsch teaches 
17, 22, 32. A device for at least one industrial automated process comprising, wherein at least one of the individual machines is configured as a device for at least one industrial automated process comprising: 
at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one overall-process-relevant sub-process parameter of the device, wherein the at least one overall-process-relevant sub-process parameter is a measured variable on the device (abstract, Fig. 1, paragraphs 18-25), 

an interface device for the data connection and forwarding of the at least one overall-process-relevant process data value to at least one sub-process located upstream or downstream in the process (abstract, Fig. 1, paragraphs 18-25), 
wherein the entire process will be evaluated by means of the overall-process-relevant process data value by a comparison with a predefined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value (abstract, Fig. 1, paragraphs 18-25). 
Dietzsch teaches the last subprocess can occur in a subsequent packing machine (paragraph 19).  Dietzsch fails to teach an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process.  
Hahn teach an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process (claims 2, 8).  
Dietzsch and Hahn are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Hahn teaches the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device, that enables the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such 

Dietzsch teaches 
20, 32. A system for at least one industrial automated process including: 
at least two individual machines according to claim 17 respectively for carrying out a respective sub-process of the overall process, wherein at least one of the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one respective overall-process-relevant sub-process parameter (abstract, Fig. 1, paragraphs 18-25), 
at least one transmitting device for data connection with the respective individual machine, in order to provide the overall-process-relevant process data value across sub-processes (abstract, Fig. 1, paragraphs 18-25), 
at least one data storage unit for storing of the overall-process-relevant process data value (claim 30), 

Dietzsch teaches the last subprocess can occur in a subsequent packing machine (paragraph 19).  Dietzsch fails to teach each the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value through a detection of at least one respective overall-process-relevant sub-process parameter; and at least one transmitting device for data connection with the respective individual machines.  
Hahn teach each the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value through a detection of at least one respective overall-process-relevant sub-process parameter (paragraph 55, 84); and at least one transmitting device for data connection with the respective individual machines (claims 2, 8).  
Dietzsch and Hahn are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Hahn teaches the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device, that enables the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20), it would have been obvious to one of ordinary skill in the art, 

Referring to claims 20, 17, 23, Dietzsch fails to teach wherein the device comprises a data storage unit that is non-volatile and configured for persistent data storage in order to store the determined overall- process-relevant process data value permanently; and wherein a permanent storing of the overall-process-relevant process data value occurs in a process recording. 
Referring to claims 20, 17, 23, Worek teaches wherein a device comprises a data storage unit that is non-volatile and configured for persistent data storage in order to store a determined overall- process-relevant process data value permanently; and wherein a permanent storing of the overall-process-relevant process data value occurs in a process recording (paragraph 44, 48-49, 52, 73). 
Dietzsch/Hahn and Worek are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Worek teaches persistent data storage that enables performing batch based backups, which are backups that back up all event information in the persistent store related to processing of a particular batch, wherein these backup sections of the 

Dietzsch teaches 
19. The device according to claim 17, wherein the device is configured as at least an industrial machine or as a robot (abstract, Fig. 1, paragraphs 18-25). 
21. The system according to claim 20, wherein the individual machines include at least one of the following machines: a hood stretcher, wherein sub-process parameter is a force/path course in the stretching of a film through the hood stretcher, a palletizer, wherein sub-process parameter is a force in the moving of a product (of the process) through at least the palletizer, or a weight or a height of the pallet of the palletizer, a filling machine, preferably a form-fill-seal machine (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require the limitation.  Therefore the claim fails to patentably distinguish over the teachings of the reference.), wherein sub-process parameter is a force in the further transport of at least the product or a filling time or an bulk density or a weight of the product (of the process) (paragraph 20, 23, 25). 
24. The method according to claim 23, wherein a permanent storing of at least the evaluation result or the process data value is effected preferably centrally for all sub-processes of the process, in a process recording (claim 30; additionally, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require 
25. The method according to claim 23, wherein a product of the downstream sub-process is provided with an identifier, preferably a machine-readable code, which preferably at least comprises information about a process recording, or is created depending upon the process recording (claims 28-29, 32, 13, 21-27; additionally, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require the limitation.  Therefore the claim fails to patentably distinguish over the teachings of the reference.). 
26. The method according to claim 23, wherein the at least one comparison value defines at least one range of values, wherein a warning sequence is initiated, if, according to the plausibility checks, a deviation of the process data value from the range of values is determined, wherein preferably, the warning sequence includes a notice to an operator of the downstream sub-process (Abstract, claim 17, paragraph 23, 27; additionally, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require the limitation.  Therefore the claim fails to patentably distinguish over the teachings of the reference.). 
27. The method according to claim 23, wherein each sub-process is performed by respectively at least one individual machine assigned to the respective sub-process, 
28. The method according to claim 23, wherein the process data value is determined at least through the detection of a material-specific or individual-machine-specific or product-specific or supply-process-specific, overall-process-relevant sub-process parameter (abstract, Fig. 1, paragraphs 18-25). 
29. The method according to claim 23, wherein the plausibility check is carried out adaptively, preferably in that a warning sequence is initiated upon determination of a negative evaluation result, so that an operator input to adjust the comparison value is at least requested or evaluated (Abstract, claim 17, paragraph 23, 27; additionally, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require the limitation.  Therefore the claim fails to patentably distinguish over the teachings of the reference.). 

31. The method according to claim 23, wherein the process data value is determined in the upstream sub-process, wherein the downstream sub-process carries out the plausibility check of the process data value determined in the upstream sub-process, so that a downstream individual machine of the downstream sub-process is actuated, preferably depending upon the process data value determined in the upstream sub-process (claim 21, paragraph 23, 27; additionally, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably…” is made optional by the terminology used in the claim because the claim does not require the limitation.  Therefore the claim fails to patentably distinguish over the teachings of the reference.). 
Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. 
Referring to claim 17, applicant argues the limitation, “wherein the entire process will be evaluated by means of the process data value by a comparison with a predefined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value” is definite.  The examiner respectfully disagrees.  Claim 17 is directed to a device with an interface that communicates data, however nothing in claim 17 specifies that the device, interface, or any portion thereof actually 
Applicant argues the at least one overall-process-relevant process data value is clear in view of the amendments.  The examiner respectfully disagrees.  The examiner suggest that applicant please review MPEP 2173.05(e) as the claims are replete with multiple recitations of elements that are not consistently referenced back to.  
Applicant argues claim 32 has been clarified.  The examiner disagrees.  Claim 32 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The following is unclear: 
“wherein the entire process [[can]] will be evaluated by means of the at least one overall-process-relevant process data value by a comparison with a predefined process default or [[that]] by a system for at least one industrial automated process”, requires the process be evaluated by a system or a value, however a value cannot be a structure to perform an operation, therefore this limitation is unclear. 
“wherein, based on the at least one overall-process-relevant process data value, the overall process [[can]] will be evaluated through a comparison with a pre-defined 
Applicant argues the claims are not directed to a mental process.  The examiner respectfully disagrees.  The examiner respectfully submits that Due to the vagueness and a lack of clear definition of the terminology and phrases used in the specification and claims, the claims have been treated on their merits as best understood by the examiner, however it is completely unclear what structure, steps, or elements are actually required by the claim language, what is a method step or apparatus structure, and how these elements are tied into, if at all, the abstract idea recited.  For example, claim 25 attempts to further limit the method of claim 23 by stating there is a product, however, it is completely unclear how this product further limits a method, and methods can be perform in a human mind thinking about a product and therefore it is completely unclear whether or not the claimed invention is directed to only a mental process.  
Applicant argues the claims are not directed to a mental process.  The examiner respectfully disagrees.  The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting by a device, sensor, processing device, interface device, data storage unit, transmitting device, machines, nothing in the claim element precludes the step from practically being performed in the mind.  For example,
“method for an evaluation in at least one industrial automated process wherein the entire process includes at least two sub-processes, wherein a process default is predefined across the sub-process, which comprises at least one comparison value for at least one overall-process-relevant process data value outside of [[the]] an upstream sub-process in such a manner that 4Atty Dkt. No.: BALS-030 USSN: 16/091,775 the at least one overall-process-relevant process data value is compared with the comparison value, whereby an evaluation result specific for the entire process is established in order to detect deviations or errors based on the at least one overall-process-relevant process data value, wherein, based on the evaluation result, the upstream sub-process is evaluated, and wherein a permanent storing of the at least one overall-process-relevant process data value occurs in a process recording” 
in the context of this claim encompasses a user manually calculating or thinking about the results of a comparison of values.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicant argues the judicial exception is integrated into a practical application.  The examiner respectfully disagrees.  This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) –
A device for at least one industrial automated process comprising: at least one sensor, 
a processing device which is electrically connected to the sensor, 
an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process, 
the device comprises a data storage unit that is non-volatile and configured for persistent data storage, 
19. The device according to claim 17, wherein the device is configured as at least an industrial machine or as a robot, 

at least one transmitting device for data connection with the respective individual machines, in order to provide the process data value across sub-processes, at least one data storage unit for storing of the process data value, wherein
21. The system according to claim 20, wherein the individual machines include at least one of the following machines: a hood stretcher, wherein sub-process parameter is a force/path course in the stretching of a film through the hood stretcher, a palletizer, wherein sub-process parameter is a force in the moving of a product (of the process) through at least the palletizer, or a weight or a height of the pallet of the palletizer, a filling machine, preferably a form-fill-seal machine, wherein sub-process parameter is a force in the further transport of at least the product or a filling time or an bulk density or a weight of the product (of the process). 
The sensor and processing device in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The interface device, data storage unit, transmitting device, only add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  The claim is directed to an abstract idea. 
Applicant argues the claims recite additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of The sensor and processing device in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a failure, which is the actual origin of the deviation or error, is located upstream in the process, then a deviation in the overall-process-relevant process data value is determined downstream in the process,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896